DETAILED ACTION
 
Acknowledgements
This action is in response to Applicant’s filing on Apr. 18, 2022, and is made Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 AM–6:00 PM CST.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on Oct. 12, 2021, and Apr. 18, 2022, were filed after the first Office action on the merits but before final action and contained the fee set forth in 37 CFR 1.17(p). Therefore, said IDSs are in compliance with the provisions of 37 CFR 1.97(c). Accordingly, the IDSs have been considered.

Claim Status
 The status of claims is as follows:
Claims 1–20 remain pending, amendments entered, and examined with Claims 1 and 11 in independent form.
Claims 1–3, 5–9, and 11–20 are presently amended. 
Claims 21–40 were previously cancelled. 
No Claims are added.

Response to Amendment
 
Applicant's Amendment has been reviewed against Applicant’s Specification filed Jun. 26, 2020, [“Applicant’s Specification”] and accepted for examination. No new matter was entered.
Applicant's Amendment to address objections to Applicant’s Specification has been reviewed and has overcome each and every objection to Applicant’s Specification previously set forth in the Non-Final Office Action mailed Oct. 18, 2021, [“Non-Final Office Action"]. The objection to Applicant’s Specification is withdrawn. Applicant's Amendment to the Specification is acknowledged and entered.
Applicant's Amendment to address claim objections has been reviewed and has overcome each and every objection to the claims previously set forth in the Non-Final Office Action. The objection to Claims 5, 6, 9, 15, 16, and 19 is withdrawn.
Applicant's Amendment to address the rejection under 35 U.S.C. § 112(b) has been reviewed and has overcome each and every rejection under § 112(b) previously set forth in the Non-Final Office Action mailed February 21, 2017, [“Non-Final Office Action”]. The rejection of Claims 1–20 under § 112(b) is withdrawn with the exception of Claims 1–20 for not addressing the omitted steps/elements as explained below.
Response to Arguments
35 USC § 101 Argument
	Applicant argues the claims are “the claims are directed to, at least, a particular way, [of] using a server, to approve a transaction request based on location data for a vehicle and a user, and no one would consider, e.g., claim 11 as directed to organizing human activity exception.” Applicant’s Reply at *9. Applicant's arguments is conclusory and fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define an eligible invention without specifically pointing out how the language of the claims support Applicant’s assertion. 
On the merits, the amended claims recite “approve the transaction request” in the last limitation occurring between a consumer and merchant based on rules, which recites the abstract idea exception of sales activities, a particular form of commercial or legal interactions under organizing human activity exception. MPEP § 2106.04(a)(2)(II)(B). A transaction between a merchant and user is both a commercial and legal interaction under Federal law, the UCC. 
The server is generic and merely used as a tool. A generic computer cannot provide the inventive concept. MPEP § 2106.05(I) (citing Alice). Applicant  does not identify the “particular way [of] using a server to approve a transaction request based on location data for a vehicle and a user.” Applicant’s Specification does not otherwise describe the server or describes it using exemplary language as a general purpose computer. E.g., Spec. ¶ [0038]. The claims recite the functions of the server, as explained in more detail below in the § 101 rejection, as receiving data of particular types, which merely invokes computers or other machinery in its ordinary capacity to receive, store, or transmit data. MPEP § 2106.05(f)(2). Upon receipt of particular types of data, the claims recite the functions of generic server (processing circuitry) “verifying” and “determining” information about the received data. The verifying and determining limitations, as drafted, recite a simple mental process that under the broadest reasonable interpretation, cover performance in the human mind or with pen and paper but for the recitation of the generic server. That is, other than reciting “by the server or processing circuitry” nothing in the claim elements precludes the step from practically being performed in the mind. For example, but for the “by the server or processing circuitry” claim language, the claim encompasses a person looking at data and forming a simple judgment about meeting rules or proximity to the merchant (looking). The mere nominal recitation of “by the server or processing circuitry” does not take the claim limitations out of the mental process grouping. An inventive concept or practical application cannot be furnished by the abstract idea itself. MPEP § 2106.05(I).
35 USC § 102 Argument
Applicant’s arguments with respect to Claims 1–20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 11–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 11–20: Claim 11 recites the limitation "the server”.  There is insufficient antecedent basis for this limitation in the claim. Dependent Claims are rejected based on their dependence to Independent Claim 11. For examination purposes, “the server” is “a server”.

Claim Interpretation
	Claims 11 and 13 were amended to recite “input/output circuitry.” Examiner interprets the use of the slash (“/”) in this limitation as “and”. Thus, “input/output circuitry” is ““input and output circuitry” only, not including “input or output circuitry.” Spec. ¶ [0047] (“User equipment device 300 may receive content and may provide data via input/output (hereinafter "I/0") path 316.”) Examiner cautions against using a slash “/” in claim language because infringement could turn on its meaning to an Article III court. See, e.g., Bracco Diagnostics Inc. v. Maia Pharm., Inc., 839 Fed. Appx. 479, 489 (Fed. Cir. 2020) (holding “district court correctly construed the backslash [sic] in surfactant/solubilizer to mean ‘and’ or ‘or’” and “affirm[ing] the judgment of infringement”).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
Analysis
 
Step 1: Claims 1–20 are directed to a statutory category. Claims 1–10 recite  “a method” and are therefore, directed to the statutory category of “a process.” Claims 11–20 recite “a system” and are therefore, directed to the statutory category of “a machine.” 
Representative Claim
 
Claim 11 is representative [“Rep. Claim 11”] and recites, in part, emphasis added by Examiner to identify bold limitations indicating generic computer components, and letters for clarity in describing the limitations:
11. A system comprising: 

[A] input/output circuitry configured to: 

[B] receive a policy from a policy setter user device, wherein the policy identifies: a vehicle, a user, and a rule, and wherein the rule comprises approved merchant criteria for a potential transaction request; 

[C] receive, from the vehicle a transaction request for a merchant, the transaction request identifying the user and the vehicle; 

[D] retrieve merchant-type metadata associated with the merchant;

[E] receiving, by the server, vehicle location data and user location data; 

[F] processing circuitry configured to: 

[G] verify based on the merchant-type metadata whether the approved merchant criteria for the rule is satisfied; 

[H] determine, based on the received vehicle location data and user location data, that both the vehicle identified by the transaction request and the user identified by the transaction request are proximate to a location of the merchant; and 

[I] in response to the determining that both the vehicle identified by the transaction request and the user identified by the transaction request are proximate to the location of the merchant and the verifying whether the approved merchant criteria for the rule is satisfied, approve the transaction request.  


Claims are directed to an abstract idea exception.
 
Step 2A, Prong One: Rep. Claim 11 recites “approve the transaction request,” in Limitation I, which recites the abstract idea exception of sales activities, a particular form of commercial or legal interactions under organizing human activity exception. MPEP § 2106.04(a)(2)(II)(B). As Limitations B, C, D, E, G, and H recite a required series of steps that culminate in ““approv[ing] the transaction request,” Limitations B, C, D, E, G, and H recite also recite the same abstract idea exception of “organizing human activity.” Id.
Step 2A, Prong Two: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; MPEP § 2106.05(f); and/or (2) further limits the abstract idea exception. MPEP 2106.05(I). The additional elements are: input/output circuitry; vehicle; policy setter user device; server; processing circuitry.
Examiner interprets “input/output circuitry” as generic electrical wiring; “vehicle” as a generic computer; and “processing circuitry” as a processor. Spec., ¶¶ [0047] (I/O circuitry is electrical wiring and processing circuit is processor), [0033] (vehicle generic computer). Regarding the input/output circuitry; vehicle; policy setter user device; server; and processing circuitry, Applicant’s Specification does not otherwise describe them or describes them using exemplary language as part of a general purpose computer. E.g., Spec. ¶¶ [0047], [0048] (generic and exemplary processing circuitry and input/output circuitry); ¶ [0033] (generic and exemplary vehicle); ¶ [0038] (describing generic and exemplary “server”); ¶ [0057] (generic policy setter user device).
Limitation A describes the input/output circuitry performing the steps of the claimed invention, which represents the abstract idea itself. Limitation F describes the processing circuitry performing the steps of the claimed invention, which represents the abstract idea itself. The functions of performing the steps of the abstract idea itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP 2106.05(f)(3). 
Limitation B describe the policy setter user device transmitting data to the generic “system,” which receives it. Limitation D describes the “system” retrieving (transmitting/receiving) merchant-type metadata. Limitation E describes the server receiving vehicle and user location data. Limitation C describes the vehicle (computer) transmitting a transaction request to the “system,” which receive it. These limitations merely invoke computers or other machinery in its ordinary capacity to receive, store, or transmit data. MPEP 2106.05(f)(2). The transmitting and receiving of “data” covers any solution to doing so with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. MPEP 2106.05(f)(1). The data is similarly conventional because as it is not limited by any particular data structure, may be formatted in any computer readable format, and may comprise any information sufficient to identify the relevant information, such as descriptive text, proprietary codes, pointers, or visual or vocal pictures. MPEP 2106.05(f).
A practical application cannot be furnished by the abstract idea itself. MPEP § 2106.05(I). Here, Limitation G describes the function of “verify[ing] based on [ ]data whether … the rule is satisfied”; Limitation H describes the function of “determin[ing] based on the received … data that both the vehicle … and the user … are proximate to a location of the merchant”; and Limitation I describes the function that when Limitations G & H are met, “approv[ing] the transaction request.” These limitations recite the abstract idea exception of mental processes, an abstract idea exception. MPEP § 2106.04(a)(2)(III). These limitations, as drafted, recite a simple mental process that under the broadest reasonable interpretation, cover performance in the human mind or with pen and paper but for the recitation of the generic computer components indicated in bold. For example, but for the generic computer components claim language, the claim encompasses a person looking at the vehicle and user with their eyes, and forming a simple judgment about whether to approve the transaction. If a claim limitation under BRI, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea exception. MPEP § 2106.04(a)(2)(III).
The additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the abstract idea. Accordingly, Rep. Claim 11 is directed to an abstract idea. Rep. Claim 11 is not substantially different than Independent Claim 1 and includes all the limitations of Rep. Claim 11. Therefore, Independent Claim 1 is also directed to the same abstract idea. Dependent claims are dependent on one of the Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims are directed to the same abstract idea.
Step 2B:  Rep. Claim 1 fails Step 2B because the additional elements are not integrated into a practical application. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer/computer components. The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept.
Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.
 
The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used. Last, Applicant’s Specification discloses that the ordered combination of elements is not inventive. Spec., ¶ [0111] (steps be performed in any order); ¶¶ [0048], [0050], [0033], [0083], [0038] (exemplary equipment as explained supra.) 
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea. Thus, the pending claims are directed to an abstract idea.
Dependent Claims Not Significantly More
 
Dependent claims are dependent on Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims recite the same Abstract Idea. Dependent claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception.
Dependent Claims 2–8 and 12–20 all recite “wherein” clauses that further limits the abstract idea of the Independent Claims.
Dependent Claim 9 recites “determining that the user is proximate to the vehicle,” by “facial id” using “a camera” in some unspecified way. The camera is generic and used in its ordinary way, which merely invokes computers or other machinery in its ordinary capacity to receive, store, transmit, and display data. MPEP 2106.05(f)(2). “Facial id” is broad and under BRI includes a person viewing an image and making a simple judgment as to whether “the user is proximate to the vehicle.” If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping of abstract idea exceptions. MPEP § 2106.04(a)(2)(III)(B). Thus, performing the steps of the abstract idea itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP 2106.05(f)(2), or generically recites an effect of the judicial exception and cannot be significantly more. MPEP 2106.05(f)(3).
Dependent Claim 10 recites “receiving a request to alter the policy, by changing the user, vehicle or rule; and authorizing the altered policy” which Examiner interprets as “receiving, storing, and transmitting” data, and invoking computers or other machinery in its ordinary capacity to receive, store, and transmit data. MPEP 2106.05(f)(2).
Conclusion

Claims 1–20 are therefore drawn to ineligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Rep. Claim 11 otherwise styled as another statutory category is subject to the same analysis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–20 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (U.S. Pat. Pub. No. 2018/0253805) [“Kelly”] in view of Haverlah (U.S. Pat. No. 10,235,675) [“Haverlah”]

Regarding Claim 1, Kelly discloses

A method comprising: 
receiving, by a server, a policy [image data] from a policy setter user device [license plate scanner], wherein the policy identifies: a vehicle, a user, and a rule, and 
(Spec, ¶ [0083]. See at least Fig. 17 and associated text ¶ [0216], “At step 1701, a license plate scanner may be used to scan a license plate of the car as it enters the drive-thru lane. At step 1702, the system may communicate license plate image data to servers/cloud processing of the system.” A license plat scan identifies a vehicle. Id. “Referring to FIG. 16, at step 1600 the ordering process may optionally commence with a facial scan. … At step 1602, the system devices may communicate the order, identification and other data to servers/cloud and receive information back to a mobile device to constitute a barcode.” ¶ [0214]. A facial scan identifies user. Id. ¶ [0337] (both vehicle and user identification).  “The user may elect to apply conditions or restrictions on such updates or restaurant selection such as radius 4802, time of day, day of the week, balance of funds in an account related to the application, temperature outside, the user's social media activity.” ¶ [0335]. Conditions or restrictions on purchases is a rule. Id.)

wherein the rule comprises approved merchant criteria for a potential transaction request; 
(Spec., ¶ [0100]. See at least ¶ [0335], “The user may elect to apply conditions or restrictions on such updates or restaurant selection such as radius 4802, time of day, day of the week, balance of funds in an account related to the application, temperature outside, the user's social media activity.” Alternatively, ¶ [0330], “a user may elect to predefine a certain geofence boundary 4711 that may lead to an order flow from the user based on the user crossing through said geofence boundary. … The user may give conditions to the boundary to activate, enact, or command an order flow from the user. … A user may save an order to the application, which may have permission to automatically make an order. The application may submit an order upon a user crossing any geofence boundaries or in some examples just a preselected geofence boundary.” Thus, the order flow is performed (order placed) with a specific merchant. Alternatively, 
¶ [0393] (populating a menu for order “conditional to the specific restaurant location”). Alternatively, ¶ [0373], (group ordering is only permitted by the merchant when the group code is entered.))

receiving, by the server from the [user’s mobile device], a transaction request for a merchant, the transaction request identifying the user and the vehicle; 
(See at least ¶ [0229], “commence an ordering process with a facial or license plate scan to determine the identity of a user. Combinations of scanning methods, or the use of geofencing and the like, may supplement identification from scan.” Fig. 23, step 2302, “Communicate order, identification and other data to servers/cloud and notify restaurant of order request and remote dispenser request”)

retrieving, by the server, merchant-type metadata associated with the merchant;
(Examiner interprets “merchant-type metadata” as “merchant location. Spec., ¶ [0100]. (See at least Fig. 48, first picture, and associated text ¶ [0335], where “geofence locations may exist proximate to highway exits, landmarks, popular intersections, city centers, and the like. When traveling, a single user or group of users may enable the application to continuously update and search for restaurant locations, status, deals, ratings, and the like. A restaurant 4804 may be displayed on the application as the user is in transit on foot or in a vehicle. The user may elect to apply conditions or restrictions on such updates or restaurant selection such as radius 4802, time of day, day of the week, balance of funds in an account related to the application, temperature outside, the user's social media activity, and the like.”)
verifying, by the server, based on the merchant-type metadata whether the approved merchant criteria for the rule is satisfied; 
(As explained above, the merchant criteria for the rule is restaurant selection based on radius 4802. Fig. 48, fist picture from left discloses the displayed restaurants within a 3 mile radius, selected by the user. When the restaurant is within three miles, it is displayed on the mobile application and thus, the rule (within three miles) is satisfied and based on distance from user/vehicle (3 miles). Within three miles permits ordering. ¶ [0393].)  

receiving, by the server, vehicle location data [carpool] and user [driver] location data; determining, by the server, based on the received vehicle location data and user location data [cross geofence boundary], that both the vehicle identified by the transaction request and the user identified by the transaction request are proximate to a location of the merchant [onsite]; and 
(See at least Fig 49 and associated text ¶ [0337], “The vehicle tracker or camera 4910 may receive identification information that the driver and carpool [vehicle] is onsite by way of crossing the geofence boundary”)

in response to the determining that both the vehicle identified by the transaction request and the user identified by the transaction request are proximate to the location of the merchant [crossed geofence boundary] and the verifying whether the approved merchant criteria for the rule is satisfied [within 3 miles of merchant permits menu populating and ordering], approving, by the server, the transaction request.  
(See at least ¶ [0331], “As the user crosses through a geofence boundary 4720, multiple actions may occur. If there is an automatic order which was saved or queued within the user's application, the application may automatically place that order when the user crosses the geofence boundary 4712.” “A menu may populate for that specific restaurant, which indicates that said order flow is placed … in a radius to said location, conditional to the specific restaurant location. … A user or group of connected users in a combined order pool may select items off of said populated menu within each user's mobile application, which may be tied directly to a specific location.” ¶ [0393]. Thus, the menu only populates to permit ordering within the radius of three miles. The transaction is placed upon crossing the geofence and arriving on-site.)

Kelly does not disclose the vehicle itself transmitting the transaction request but rather the user’s mobile device application. Kelly does not disclose but 

Haverlah discloses:
receiving, by the server from the vehicle, a transaction request for a merchant, the transaction request identifying the user and the vehicle; 
(See at least col. 3:48–57, “implementations of the present disclosure are directed to associating a vehicle to a user to enable transactions to be performed based on vehicle recognition and information retrieval in response to the vehicle recognition. In accordance with implementations of the present disclosure, a VRT can be performed, during which a VID of a vehicle is determined, a user associated with the VID is determined, information associated with the user is retrieved, and the transaction is conducted based on the information.” “the vehicle 102 is an Internet connected vehicle that is able to communicate with computing devices (e.g., the back-end system 106) over the network 108.” Col. 3:13–6.)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined receiving a transaction request from a vehicle rather than an application on a user device as explained in Haverlah, to the known invention of Kelley, with the motivation to “tying a vehicle to a user and data associated with the user to enable transactions to be performed based on vehicle recognition and information retrieval in response to the vehicle recognition.” Haverlah, col. 1:31–4.

Regarding Claim 2, Kelly and Haverlah disclose
The method of claim 1 and receiving the transaction request as explained above.
Kelly further discloses
wherein receiving the transaction request further comprises: determining that the user identified by the permission has received acceptance from an authorized user to complete the transaction from the merchant, in response to the determining, transmitting to the merchant request to complete the transaction.  
(See at least ¶ [0261], where “the user may allow or grant an organizer the ability to always allow other users to place an order on behalf of the user … The permissions or allowed functions may have constraints … In some examples, either the user or the organizer, or both, may be required to grant or verify each instance, or designate who pays in each order process.” “The organizer may be the driver or another designated user within the vehicle, who may also order on the driver's behalf. The driver or any other user may grant an organizer the permission to order a specific item on their behalf or place an order limited to designated dollar amount or value to be applied toward any item. Alternatively, a single user or organizer may enter all order information, but may assign and match payment responsibility amongst the carpool's users, through numerous wireless communication methods, to specific orders within and in the combined order. “Once the users within the carpool combined order group accept participation, the organizer may then proceed to submit the order to a selected or proximate restaurant.” ¶ [0317]–[0318].)

Regarding Claim 3, Kelly and Haverlah disclose
The method of claim 1 and receiving the policy as explained above.
Kelly further discloses
wherein the receiving the policy comprises: computing a vehicle hash based on the received vehicle; computing a user hash based on the received user; and 
(Examiner interprets “hash” as using an algorithm to create a new data (key) representing the original information (vehicle or customer). Spec., ¶ [0046]. See at least ¶ [0083], where, “A barcode is populated based on an algorithm that calculates a combination of user profile ID, order quantity, size, combo meals, sides, extras, respective unit prices, payment methods, promotions, or other details. A dynamic, unique identifier or barcode is generated for every order and is based on a software algorithm that calculates a combination of but not limited to user profile ID.” A user profile contains a vehicle license plate number. ¶ [0092].)

comparing the vehicle hash and user hash to permitted user information and permitted vehicle information.
(The system compares the barcode generated comprising vehicle and user hash information, as explained above, with stored vehicle and user order information. An order receipt containing a unique, algorithmically generated barcode or identifier, corresponding to the user's order, may be printed for user identification purposes upon scan at an automatic dispenser.” ¶ [0092]. “[T]he order may be stored and matched to a saved image or render of the vehicle 3540. Said order may be paired with the image saved within a stored database." ¶ [0278]. “Instant payment processing may be applied.” ¶ [0092].)

Regarding Claim 4, Kelly and Haverlah disclose
The method of claim 3 and computing the vehicle hash as explained above.
Kelly further discloses
wherein computing the vehicle hash comprises hashing one or more of: 
(See at least ¶ [0083], where, “A barcode is populated based on an algorithm that calculates a combination of user profile ID, order quantity, size, combo meals, sides, extras, respective unit prices, payment methods, promotions, or other details. A dynamic, unique identifier or barcode is generated for every order and is based on a software algorithm that calculates a combination of but not limited to user profile ID.” A user profile contains a vehicle license plate number. ¶ [0092]. The use of “one or more of is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 

Regarding Claim 5, Kelly and Haverlah disclose
The method of claim 3 and computing the user hash as explained above.
Kelly further discloses
wherein computing the user hash comprises hashing one or more of: a biometric marker, 
(See at least ¶ [0141], "In some examples, a license plate scan may be supplemented with biometric data of the occupants, mobile device communication of mobile devices of the occupants or other supplemental information." The use of “one or more of is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 

Regarding Claim 6, Kelly and Haverlah disclose
The method of claim 5 and the biometric marker as explained above.
Kelly further discloses
wherein the biometric marker comprises one or more of: 
(See at least ¶ [0020], where "The method for dispensing food items prepared for consumption by a customer additionally including the steps of scanning a face of a customer with an image capture device to generate a facial image. The method may also include performing facial recognition on the facial image. The method may also include identifying the order for food and food preparation via the facial recognition." The use of “one or more of is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 

Regarding Claim 7, Kelly and Haverlah disclose
The method of claim 1 and the rule as explained above.
Kelly further discloses
wherein the rule further comprises one or more of: [geofence boundary 4720].  
(See at least ¶ [0331], “As the user crosses through a geofence boundary 4720, multiple actions may occur. If there is an automatic order which was saved or queued within the user's application, the application may automatically place that order when the user crosses the geofence boundary 4712. The user may be notified of this geofence boundary crossing even and be queried to elect to proceed or cancel the automatic order. ¶ [0331]. The use of “one or more of is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 

Regarding Claim 8, Kelly and Haverlah discloses
The method of claim 1 and the determining that both the vehicle identified by the transaction request and the user identified by the transaction request are proximate to the merchant location as explained above.
Kelly further discloses
wherein the determining that both the vehicle identified by the transaction request and the user identified by the transaction request are proximate to the location of the merchant further comprises: 
determining a geographical location of the merchant; and 
(See at least ¶ [0316], where "The driver of the vehicle en route, a restaurant location [merchant] or multiple locations may be identified, potentially by approximating the vehicle's distance and direction toward a restaurant radius or identifying a restaurant along a GPS suggested travel route the diver has taken, and a designated organizer may send an invite to a carpool." “A User location 201 and a vendor location 202 may be calculated and designated on a pictorial representation, such as a map." ¶ [0102]. “[T]he mobile device may include a mechanism for determining a geographic location 103. … A calculation may be made based upon location and a direction of travel to determine vendors proximate to the mobile device 100 from which the user may conveniently order items 101.” ¶ [0099]. Fig. 48, first picture on left, restaurants within three miles of user/vehicle.)
determining that the vehicle location data and user location data is within a threshold distance of the location of the merchant.  
(The identification of driver or carpool through crossing a geofence boundary may enable the user to confirm an order at a kiosk 4931, or automatically place an order, which may require user approval, and continuing on to the dispenser 4914. The vehicle tracker or camera 4910 may receive identification information that the driver and carpool is onsite by way of crossing the geofence boundary, track the vehicle to the dispenser pickup 4939, and cross reference with a scanner or license plate scanner 4912 that the driver or carpool is at the dispenser, their order is ready for pickup and that payment has been received.” “The user may be recognized as they enter a geofence location and an automatic order 4812 saved by the user may populate and queue for submittal.” See also, ¶ [0099].)
	
Regarding Claim 9, Kelly and Haverlah disclose
The method of claim 8 as explained above.
Kelly further discloses
further comprising: determining that the user is proximate to the vehicle, wherein the determining comprises identifying, via camera, a facial identification of the user in the vehicle.  
(See at elast ¶ [0183], "At step 1202, the license plate of the arriving vehicle may be scanned, or a user's face may be scanned, or a combination of both or several other identification methods. The system may include cross-reference related data including biometrics and coordination with geofence systems that can indicate the location of an identified user at step 1223.").
Regarding Claim 10, Kelly and Haverlah disclose
The method of claim 1 as explained above.
Kelly further discloses
further comprising: receiving a request to alter the policy [permissions], by changing the user [user or organizer], vehicle or rule [selecting a geofence boundary]; and authorizing the altered policy.
(See at least ¶ [0261], where “permissions or allowed functions may have constraints … or limited by one or more restrictions including in a non-limited perspective the time of day, order dollar amount total, item category, nutritional restrictions, allergy restrictions, and the like. In some examples, either the user or the organizer, or both, may be required to grant or verify each instance, or designate who pays in each order process.” “[A] user may elect to predefine a certain geofence boundary 4711 that may lead to an order flow from the user based on the user crossing through said geofence boundary. The user may predefine a geofence boundary by either manually drawing a boundary or either selecting from a subset of boundaries given to the user. The user may give conditions to the boundary to activate, enact, or command an order flow from the user. Said conditions may be criteria contingent on time of day, proximate location to a highway exit, day of the week, balance of funds in an account related to the application, temperature outside, the user's social media activity, and the like. Multiple criteria may be applied to the selection or activation of said geofence boundary. These criteria may also apply to or limit all existing, standard geofence boundaries in use by the application or applied by another user.” ¶ [0330])

Regarding Claim 11, Kelly discloses 
A system comprising: 
input/output circuitry configured to: 
(Examiner interprets “input/output circuitry” as generic electrical wiring. Spec., ¶ [0047] See at least Fig. 6 and associated text ¶¶ [0114] & [0115], disclosing “controller hardware” containing a processor, computer-readable main memory 656 that stores instructions and bus 652.)
The remaining limitations of Claim 11 are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Kelly and Haverlah for the same rationale presented in Claim 1 supra.
Claims 12–20 are not substantially different than those presented in Claims 2–10, respectively, and are therefore rejected based on Kelly and Haverlah for the same rationale presented in Claims 2–10, respectively, supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JHM/

/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694